Citation Nr: 1757882	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  14-19 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than October 28, 2002, for the grant of an increased rating for a cryptic tonsillar enlargement disability.

2.  Entitlement to an effective date earlier than May 19, 2011, for the grant of an increased rating for a pseudofolliculitis barbae disability.

3.  Entitlement to an effective date earlier than January 19, 2016 for the grant of service connection for residuals of scars of the face.

4.  Entitlement to an initial rating in excess of 10 percent for allergic rhinitis.

5.  Entitlement to a rating in excess of 10 percent for a cryptic tonsillar enlargement disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1983.
.
These matters are before the Board of Veterans' Appeals (the Board) on appeal of June 2012 and August 2016 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2017, the Veteran provided testimony before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of the hearing has been associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.








REMAND

The Board finds that more development is necessary prior to final adjudication of the claims on appeal.

In a June 2012 decision, the Board, in part, granted service connection for a cryptic tonsillar enlargement disability, effective October 28, 2002.

In November 2012, the Veteran filed a notice of disagreement (NOD) as to the June 2012 rating decision regarding the effective date for the grant of an increased rating for a cryptic tonsillar enlargement disability.

As a result, while the Veteran expressed disagreement with the June 2012 rating decision, it appears that no subsequent statement of the case was ever issued.  

Similarly, in an August 2016 decision, the Board, in part, continued a 60 percent disability rating for a pseudofolliculitis barbae disability and granted service connection for residuals of scars of the face at an initial 30 percent disability evaluation, effective January 19, 2016.

In March 2017, the Veteran filed an NOD as to the August 2016 rating decision regarding effective date of the 60 percent rating for pseudofolliculitis barbae and the effective date for the grant of service connection for the residuals of scars of the face disability.

As a result, while the Veteran expressed disagreement with the March 2017 rating decision, it appears that no subsequent statement of the case was ever issued.  

Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that the issues of entitlement to an effective date earlier than October 28, 2002, for the grant of an increased rating for a cryptic tonsillar enlargement disability, entitlement to an effective date earlier than May 19, 2011, for the grant of an increased rating for pseudofolliculitis barbae and  entitlement to an effective date earlier than January 19, 2016 for the grant of service connection for residuals of scars of the face remain pending in appellate status and require further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that these claims are not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding these issues are taken to fulfill the requirements of the Court in Manlincon. 

Regarding the claims for a higher initial rating for allergic rhinitis and an increased disability rating for a cryptic tonsillar enlargement disability, the Board notes that the Veteran's last examinations for these disabilities took place in March 2012.

However, at his March 2017 Board hearing, the Veteran indicated that his service-connected allergic rhinitis and cryptic tonsillar enlargement disabilities had worsened since his last VA examination as he had increased hoarseness, his voice had changed and he now had total blockage where it became difficult to breath at night.  Given that the Veteran indicated that his service-connected symptoms had worsened and he appears to be receiving continued treatment for these disabilities, the Board is of the opinion that a new VA examination would be probative.  

Although a new VA examination is not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected allergic rhinitis and cryptic tonsillar enlargement disabilities, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

2.   The RO should issue a statement of the case to the Veteran addressing the matters of entitlement to an effective date earlier than October 28, 2002 for the grant of an increased rating for a cryptic tonsillar enlargement disability, entitlement to an effective date earlier than May 19, 2011, for the grant of an increased rating for a pseudofolliculitis barbae disability and entitlement to an effective date earlier than January 19, 2016 for the grant of service connection for residuals of scars of the face, including citation to all relevant law and regulation pertinent to the claims.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, these issues are to be returned to the Board for further appellate consideration, if otherwise in order.

3.  After the development requested above has been completed to the extent possible, the Veteran should also be scheduled for VA examinations before appropriate physician(s) to determine the current level of severity of his service-connected allergic rhinitis and cryptic tonsillar enlargement disabilities.  

The Veteran's claims file and a copy of this remand must be provided to the examiner(s) for review in conjunction with these examinations, and the examination reports should reflect review of these items.  All necessary tests and studies should be performed, and the examiner(s) should describe in detail all symptomatology associated with the Veteran's allergic rhinitis and cryptic tonsillar enlargement disabilities.

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected allergic rhinitis and cryptic tonsillar enlargement disabilities on his ability to work. 

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




